IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


ADVANCED EYECARE OF
CENTRAL FLORIDA,

             Appellant,

 v.                                                   Case No. 5D16-2295

REEMPLOYMENT ASSISTANCE
APPEALS COMMISSION,

             Appellee.

________________________________/

Opinion filed February 10, 2017

Administrative Appeal from the
Reemployment       Assistance
Appeals Commission.

Jason H. Clark, West Palm Beach,
for Appellant.

Katie E. Sabo, Tallahassee,
for Appellee.


PER CURIAM.

      Advanced Eyecare of Central Florida (“Employer”) appeals from a final order of the

Reemployment Assistance Appeals Commission, which affirmed a referee’s decision

allowing a terminated employee to receive unemployment benefits. Having carefully

considered Employer’s arguments on appeal and the record before us, we affirm. See,

e.g., Parker v. Unemployment Appeals Comm’n, 41 So. 3d 1090, 1090 (Fla. 5th DCA
2010) (“An appeal referee’s factual determinations are ordinarily presumed to be correct.

Thus, if there is substantial competent evidence in the record to support the appeal

referee’s findings, . . . this court must affirm.” (citation omitted)).

       AFFIRMED.


COHEN, C.J., SAWAYA and ORFINGER, JJ., concur.




                                                2